Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 2, 4, 7, 8, 10-15, 17, 20, 22, 24, 26-29 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, 14, the prior art of record fails to teach “transmitting, to a first cell, capability information of the terminal including information on a switching delay time required for an uplink switching between the first cell and a second cell, wherein an uplink communication for the first cell and the second cell are configured in a dual connectivity, and a resource of the first cell and a resource of the second cell are allocated on time axis; receiving, from at least one of the first cell or the second cell, an uplink resource allocation information based on the information on the switching delay time; and performing an-the uplink communication with the at least one of the first cell or the second cell based on the uplink resource allocation information” in the claims as a whole. 
Claims 2, 4, 7, 10-13, 15, 17, 20, 22, 24, 26-29 are allowed because of the dependency on the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FAUCHER et al. (US 20120177002) teaches the mobile node 135 may delay the switch of the uplink path of a voice communication session to the target link 140(2) until the mobile node 135 detects silence or a pause in the voice transmission (par. 32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/22/2022